Case 1:20-cv-00089-RM-SKC Document 111 Filed 06/09/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 20-cv-00089-RM-SKC

  KENNEITH CASEY,

         Plaintiff,

  v.

  MASTER P TRUCKING CORP.,
  IMPROVE SOIL TRANSPORT, INC., and
  REKEM YISRAEL,

        Defendant
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s “Motion to Extend Time to Respond to

  Defendant Improve Soil Transport, Inc.’s Motion for Summary Judgment” (“Motion”) (ECF No.

  104). Defendant Improve Soil Transport, Inc. (“Defendant IST”) has filed a Response. The Court

  finds no further briefing is required before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing in this

  rule precludes a judicial officer from ruling on a motion at any time after it is filed.”). After

  considering the court record, and the applicable law, the Motion is DENIED for the reasons

  stated below.

         On May 11, 2021, Defendant IST filed a Motion for Summary Judgment (“MSJ”). On

  June 2, 2021, Plaintiff filed his Motion and a response to the MSJ. Plaintiff’s Motion seeks leave

  to file a response to the MSJ after a Fed. R. Civ. P. 30(b)(6) deposition is taken of Defendant

  IST. Plaintiff relies on Fed. R. Civ. P. 6(b)(1)(A) and 56(d)(2). Such reliance is unavailing.
Case 1:20-cv-00089-RM-SKC Document 111 Filed 06/09/21 USDC Colorado Page 2 of 3




          First, Plaintiff argues the Court may grant a request for extension of time for good cause.

  But Rule 6(b)(1)(A) applies if the request is made “before the original time or its extension

  expires.” Here, as Defendant IST points out, Plaintiff’s response to the MSJ was due by June 1.

  Thus, Plaintiff’s Motion filed June 2 is untimely and, therefore, he must establish “excusable

  neglect.” See Fed. R. Civ. P. 6(b)(1)(B). Something Plaintiff fails to address or do here.

          Next, Plaintiff asserts the Rule 30(b)(6) deposition is “vital to this matter” and relies on

  Rule 56(d)(2). But Rule 56(d)(2) provides the Court may grant relief “[i]f a nonmovant shows by

  affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its

  opposition.” (Italics added.) Such motion must “be robust,” with “an affidavit that identifies ‘the

  probable facts not available and what steps have been taken to obtain these facts. The party must

  also explain how additional time will enable [him] to rebut the movant’s allegations of no

  genuine issue of material fact.’” Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1206 (10th

  Cir. 2015) (original brackets omitted) (quoting F.D.I.C. v. Arciero, 741 F.3d 1111, 1116 (10th

  Cir. 2013)). Here, Plaintiff provides neither an affidavit nor a declaration. Further, Plaintiff has

  not specifically identified the probable facts which are not available. And while Plaintiff has

  identified the steps to obtain discovery now, the record shows that such steps could have been

  taken in 2020. (See ECF No. 65, p. 1 (discussing scheduling the deposition of Defendant IST’s

  corporate representative), filed September 22, 2020.)

          Finally, as Defendant IST argues, Plaintiff has already filed a response to the MSJ.

  Allowing Plaintiff to file another response would allow him a second bite of the apple. On this

  record, the Court declines to allow him to do so. Accordingly, it is




                                                      2
Case 1:20-cv-00089-RM-SKC Document 111 Filed 06/09/21 USDC Colorado Page 3 of 3




        ORDERED that Plaintiff’s Motion to Extend Time to Respond to Defendant Improve

  Soil Transport, Inc.’s Motion for Summary Judgment (ECF No. 104) is DENIED.

        DATED this 9th day of June, 2021.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              3
